Citation Nr: 1530494	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  10-16 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

A copy of a DD Form 214 shows the Veteran had active military service from June 1981 to May 1984.  A document labeled "DOD Inquiry" associated with the Veteran's "Virtual VA" electronic file shows additional active duty served from January 1986 to March 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran's claim has been characterized broadly to encompass claims for all psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS) and Virtual VA.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  This matter was previously remanded to the AMC for further development, including obtaining an opinion addressing whether the Veteran's polysubstance dependence is caused or aggravated by one or more of his service-connected disabilities.  An addendum opinion was obtained in February 2015 wherein the examiner opined that the Veteran's polysubstance dependence is not caused by his service-connected disabilities; however, no opinion was offered with regard to aggravation.  As pointed out by the Veteran's representative, this is significant because in El-Amin v. Shinseki, 26 Vet. App. 136 (2013), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  Thus, the Board finds remand is necessary for an additional VA addendum opinion addressing whether the Veteran's currently diagnosed polysubstance dependence is aggravated by his service-connected low back and/or knee disabilities.  See also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board further notes that in July 2014 and September 2014, VA examiners determined that the Veteran did not have a diagnosis of PTSD or any other mental disorder (other than polysubstance abuse) under the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  Although VA recently amended the applicable regulations to transition to the use of the DSM-5, this amendment does not apply to claims that had been certified to the Board prior to August 4, 2014.  See 80 Fed. Reg. 14308 (March 19, 2015).  On remand, the examiner should provide a supplemental opinion regarding how, if at all, the examiner's opinion would change based upon consideration under the DSM-IV criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA medical records that are relevant to the Veteran's mental health or polysubstance dependence.  If no relevant records exist, then the claims file should be annotated to reflect such and the Veteran notified.  

2.  After obtaining any outstanding treatment records and incorporating them into the claims file, return the claims file to the examiner who provided the February 2015 addendum opinion.  If that VA examiner is not available, obtain a medical opinion from another qualified person.  If an additional examination is deemed necessary to respond to the request, one should be scheduled. 

After reviewing the claims file and conducting any necessary examination of the Veteran, the reviewer/examiner should discuss whether it is at least as likely as not that the Veteran's polysubstance dependence is aggravated by one or more of his service-connected disabilities (lumbar spine disability with radiculopathy and/or his left knee disability).

The examiner is advised that the term "aggravation" is defined for these purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation.

Additionally, the examiner should state whether the opinions provided in the July 2014 and September 2014 VA examinations would change based on consideration of the DSM-IV criteria.  

The examination report or addendum opinion should include a complete rationale for all opinions expressed. 
 
If the examiner cannot provide an answer to the above question without resort to speculation, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be accomplished before the claim is re-adjudicated.  

3.  Then readjudicate the issue on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




